Title: To James Madison from William C. C. Claiborne (Abstract), 27 February 1805
From: Claiborne, William C. C.
To: Madison, James


27 February 1805, New Orleans. “The Collector of the Revenue Mr. Brown has just informed me that the Captain of the Revenue Cutter had lately proceeded up the Lake, and finding a quantity of Coffee stored in a House on the Shore of the Bay of St. Louis, which he supposed had been illicitly introduced, The Captain had entered the House, taken possession of the Coffee, and was now at the Balizo waiting for further orders.
“Mr. Brown added that the Captain had exceeded his instructions in coasting farther to the Eastward, than he had Authorized him; And that as the Seizure had taken place within the Territory claimed by the United States, but possessed by Spain, he thought it best to direct the Coffee to be conveyed to the place from whence it was taken, and placed in the same situation in which it was found. I approved of Mr. Browns determination under an impression, that pending the Negociation with Spain, the President would be desirous that things should remain in their present situation and that the Officers of this Territory Should refrain from acts which were calculated to irritate the Spanish Authorities.”
